Citation Nr: 1143444	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  05-14 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbar spine disc bulging, L4-L5 and L5-S1, with mild arthritis. 

2.  Entitlement to an initial rating in excess of 20 percent for left leg radiculopathy associated with lumbar spine disability, prior to April 5, 2007.

4.  Entitlement to a rating in excess of 40 percent for left leg radiculopathy associated with lumbar spine disability from April 5, 2007.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to August 1986.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2004 rating decision in which the RO continued a 20 percent rating for the Veteran's lumbar spine disability.  In July 2004, the Veteran filed a notice of disagreement.  In March 2005, the RO granted service connection for left leg radiculopathy and assigned a 20 percent rating, effective March 26, 2004, the date of the Veteran's claim for an increased rating for the lumbar spine disability.  The RO also assigned a 40 percent rating for the Veteran's lumbar spine disability, effective March 26, 2004.  A statement of the case (SOC) was issued in March 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2005.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for left leg radiculopathy, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In August 2007, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of the hearing is of record.

In October 2007, the Board granted a total rating based on unemployability due to service-connected disabilities, and remanded the claims then on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny each claim (as reflected in an April 2009 supplemental SOC (SSOC)) and returned the appeal to the Board for further appellate consideration.

In September 2009, the Board again remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC assigned a 40 percent rating for left leg radiculopathy effective April 5, 2007, but denied a higher rating prior to this date, as well as denied a higher rating for lumbar spine disc bulging, L4-L5 and L5-S1, with mild arthritis (as reflected in a March 2011 rating decision and SSOC)), and returned the appeal to the Board for further appellate consideration.  
 
Although, during the pendency of this appeal, the RO granted a higher, 40 percent rating for lumbar spine disc bulging L4-L5 and L5-S1, with mild arthritis, as well as granted a 40 percent rating for service-connected left leg radiculopathy from April 5, 2007, as higher ratings for each disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, claims for higher ratings at each relevant stage remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38  (1993).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  Pertinent to the March 2004 claim for an increased rating and prior to February 22, 2010, the Veteran's lumbar spine disc bulging, L4-L5 and L5-S1, with mild arthritis has been characterized by complaints of by pain and some limitation of motion; no ankylosis of any portion of the spine was shown.

3.  As of the date of a February 22, 2010 VA examination, the Veteran's lumbar spine disc bulging, L4-L5 and L5-S1, with mild arthritis has also been shown to be  manifested by right lower extremity radiculopathy more nearly approximating mild incomplete paralysis of the right sciatic nerve.

4.  From the March 26, 2004, effective date of the grant of service connection through May 8, 2006, the Veteran's left leg radiculopathy associated with lumbar spine disability was manifested by no more than moderate, incomplete paralysis of the sciatic nerve.

5.  Since May 9, 2006, the Veteran's left leg radiculopathy associated with lumbar spine disability has involved no more than moderately severe incomplete paralysis of the sciatic nerve with foot drop and slight muscle atrophy.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for lumbar spine disc bulging, L4-L5 and L5-S1, with mild arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (as in effect from September 26, 2003) (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent but no higher rating for right lower extremity radiculopathy associated with the Veteran's lumbar spine disc bulging, L4-L5 and L5-S1, with mild arthritis, from February 22, 2010, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159,  4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).

3.   The criteria for an initial rating in excess of 20 percent for left leg radiculopathy associated with lumbar spine disability, for the period from March 26, 2004 through May 8, 2006, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 40 percent, but no higher, rating for left leg radiculopathy, from May 9, 2006 through April 4, 2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).

5.  The criteria for a rating in excess of 40 percent for left leg radiculopathy associated with lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183   (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) . 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159  has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008). Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1) , which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, an April 2004 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for increased ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. The April 2004 letter also notified the Veteran that he could send VA information that pertained to his claims.  Thus, the April 2004 letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirements.

Post rating, the March 2005 SOC set forth the pertinent rating criteria for evaluating lumbar spine disability (the timing and form of which suffices, in part, for Dingess/Hartman).  Also, April 2007 and October 2007 post-rating letters provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the above-described notice, and opportunity for the Veteran to respond, the March 2011 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of various examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's August 2007 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any claim on appeal, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

An April 2004 VA outpatient treatment report notes that the Veteran complained of back pain radiating to the lower extremities.  On sensory examination, proprioception was intact, and pain sensation in all four limbs was intact was intact except for the back and medical aspect of the left calf and left median sensory nerve.  A motor examination revealed that his left side gave way sooner due to increased pain on effort.  He was able to toe-walk and heel-walk, and there were no abnormal involuntary movements and muscle bulk was normal.  Gait was antalgic and favoring the left lower extremity.  The examiner noted that the Veteran could walk independently but used a cane to help keep pressure of the left lower extremity.  It was noted that an October 2003 x-ray of the lumbosacral spine was normal.  An impression of low back and left lower extremity pain was indicated.  Additional records dated in April 2004 document that the Veteran was in physical therapy and received a TENS unit for his degenerative disc disease.

An April 2004 CT scan of the lumbar spine revealed mild disc bulging, mainly L4-L5 and l5-S1, as well as mild arthritis.  

On VA examination in May 2004, the Veteran reported constant low back pain radiating down the left leg.  He indicated that the intensity of the pain was a 9 on a scale of 1 to 10.   He denied flare-ups; rather he described the pain as constant in nature without specific flares, and he indicated that he used a cane, but not a brace.  It was noted that the Veteran had difficulty walking, but that his walking was also hampered by arthritis of the hips.  The Veteran reported that he had been unemployed since 2002 and could not find other employment due to his hip and back pain.  No incapacitation was described, but the examiner noted that the Veteran had severe interference with his daily activities.  

On inspection of the spine, the examiner found an exaggeration of the lumbosacral spine posture with tenderness in the upper lumbar area.  He had pain in the back on raising from the seated position.  Forward flexion was to 40 degrees, while extension was to 5 degrees.  Lateral flexion was to 10 degrees bilaterally, while rotation was to 25 degrees bilaterally.  Pain was only present at the endpoint of each range of motion.  The Veteran reported that his pain was about as "bad as it gets" on examination-thus, the examiner indicated that he would not anticipate any additional limitation from fatigue, weakness, endurance, or repetitive use.  Spasm was only present at the endpoints of motion, and the Veteran's gait was slow and somewhat painful.  There was only mild kyphosis at rest.  Straight leg raising was positive at 30 degrees on the left, and 40 degrees in the right.  A diagnosis of degenerative joint disease of the lumbosacral spine was assigned.   

A VA outpatient treatment report dated in June 2004 notes that range of motion of the lumbar spine was limited in all areas, which was decreased by greater than 75 percent.  Straight leg raising testing was negative.  It was noted that the Veteran ambulated with a straight prong cane with antalgic gait and complained of pain of the right hip during weight-bearing.  

The report of an August 2004 nerve conduction study from private physician Dr. S. notes an impression of a mild left L5 radiculopathy.

On VA examination in February 2005, the Veteran described constant low back pain.  With respect to treatment, it was noted that he Veteran underwent physical therapy four to five times in the past year, and had a TENS unit.  He also had multiple trigger point injections in 2004, which reportedly helped.  He was also prescribed medication.  He denied flare-ups, bladder or bowel symptoms, or incapacitating episodes.  He used a cane, had shoe inserts and wore a back brace. The Veteran was no longer working and could not perform certain activities of daily living, such as cleaning.  

During examination of the spine, the Veteran spontaneously grimaced from low back pain, which the examiner felt was a genuine reaction to the symptoms.  Left paraspinal spasm was greater than the right.  The sacroiliac joints were tender bilaterally, and he had a diminished lordotic curve.  Forward flexion was to 40 degrees, and extension was to 5 degrees.  Lateral extension was to 10 degrees, while rotation was to 26 degrees.  Each motion was limited by pain and stiffness.  Repetitive motion after four flexion and extension maneuvers of his back changed his frontal flexion from 40 degrees to 6 degrees and caused a more intense spasm on the left in addition to now palpable spasm on the right paraspinally.  Deep tendon reflexes were normal, and the Veteran had good lower extremity strength to moderate resistance.  He had diminished sensation across the left lower extremity, pretibially, greater than the right.  He also had diminished sensation to pinwheel on the left lower extremity to distal to the knee.  

The report of an April 2005 VA neurology consultation reflects that the Veteran presented with low back and left leg pain.  He then reported that the pain radiated down the left lateral thigh, medial leg, and stopped at the left medial ankle.  It was worse with prolonged sitting, standing or walking.  He also indicated numbness and tingling in the distribution of pain.  He reported left toe drag, but denied any problem with bowel or bladder hesitancy.  Neurological testing revealed  motor examination of the left lower extremity to 4.5 out of 5, and a sensory examination was intact.  Straight leg raising was negative bilaterally.  A Babinski test revealed upgoing toe on the left and downgoing toe on the right.  An impression of low back and left leg pain was noted.  The examiner noted that the Veteran appeared to have some mild neurogenic claudication.  

A May 2006 VA outpatient treatment report notes a diagnosis of degenerative joint disease of the spine.  The Veteran was referred to prosthetics for evaluation for motorized wheelchair due to recurrent falls due to foot drop.  

On VA examination in December 2006, the Veteran reported that he was able to perform activities of daily living, and was able to walk with a cane for about 10 minutes.  He was able to help with vacuuming and washing the dishes, but avoided lifting, walking on stairs, or prolonged walking because of his low back and left leg pain condition.  He indicated that he experienced flare-ups of low back pain on lifting, prolonged walking, or prolonged standing.  The examiner observed that the Veteran walked into the examining room with a cane and small limp favoring the left leg.  

Range of motion testing revealed flexion limited to 40 degrees due to pain and some muscle spasm, while extension was limited to 15 degrees.  Left lateral flexion was to 25 degrees, while lateral flexion was to 30 degrees on the right.  Repetitive use showed no additional loss of motion by fatigue, weakness, or lack of endurance. Lateral rotation was to 30 degrees bilaterally.  There was tenderness at the L4/L5 paraspinal area, but no effusion, erythematous changes or muscle atrophy.  In the last 12 months, the Veteran reported no episodes of incapacitation from his lumbosacral spine condition.

Neurologically, sensation of the lower extremities was normal, and a motor examination showed no muscle atrophy or weakness.  Reflexes including the patella and Achilles tendon were normal; however, Lasegue sign was positive on the left lower leg, indicating lumbar radiculopathy of the left lower extremity.  

The examiner diagnosed degenerative arthritis and degenerative disc disease of the lumbosacral spine with residual pain and limitation of motion of the lumbosacral spine, as well as residual lumbar radiculopathy of the left lower extremity.

An April 2007 VA outpatient treatment note reflects that the Veteran was seen to address a foot drop issue.  He displayed a gait abnormality and shoe wear confirmed a foot drop.  In July 2007, it was noted that the toe of the Veteran's left shoe was almost worn from where he dragged it.  The left leg had a tremor that the Veteran could not control, and there was some thigh atrophy and left leg weakness.  A diagnosis of left foot drop was assigned.

During the August 2007 Board hearing, the Veteran testified that he experienced incapacitating episodes due to his low back disability and being bedridden for 15 days at a time.  He indicated that he was uncomfortable sitting for any length of time, could not run, and frequently had to lie down to rest his back.

An October 2007 VA neurosurgery outpatient report notes that the Veteran continued to complain of low back pain radiating to the right buttock and across the back to the left leg and down the lateral aspect of the upper and lower portion of the leg. 

On VA examination in February 2008, the Veteran reported back pain, left foot drop, numbness of the left extremity, and difficulty walking.  He described the pain as dull, aching, and constant.  The pain radiated to the buttocks and legs, more so on the left side.  The examiner noted that there was incapacitating episodes due to intervertebral disc syndrome related to the cervical, but not the lumbar, spine.  Objective abnormalities of the thoracic sacrospinalis included spasm, pain with motion, and tenderness.  The examiner commented that muscle spasm, localized tenderness, and guarding were not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  An antalgic gait with left foot drop was indicated.  There was atrophy of the left quadriceps as compared to the right.  There was no thoracolumbar spine ankylosis.  Lasegue's sign was positive on the left.  

In a February 2009 statement, a nurse practitioner at the Spinal Cord Injury and Disorder Clinic at the Fayetteville VA Medical Center indicated that the Veteran had severe lumbar stenosis that prevented him from standing or sitting for any length of time.  He had generalized paresis of all extremities, and was no longer able to work due to his disabilities.  

On VA examination in February 2010, the Veteran reported experiencing symptoms of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He described the pain as severe, aching, and constant.  The pain radiated across both hips and down the back of both legs.  He also endorsed flare-ups every 2 to 3 weeks, lasting for hours at a time and precipitated by prolonged sitting.  During flare-ups, he indicated that he was still able to get around using his cane, but moved slower than usual.  There were no incapacitating episodes of spinal disease indicated.

The examiner observed an antalgic gait, with the Veteran shuffling the left foot on the floor when bringing it forward, but he was not dragging the toe.  The Veteran kept the foot at a 90 degree angle by sliding it on the floor and was able to maintain the 90 degree angle for a few seconds when the foot was off the floor, in an attempt to tandem walk.  There were no abnormal spinal curvatures or thoracolumbar spine ankylosis.  

On examination of the muscles of the spine, there was no objective evidence of spasm, atrophy, guarding, or weakness, but pain with motion and tenderness were demonstrated.  The examiner indicated that muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for an abnormal gait or abnormal spinal contour. A sensory examination of the left lower extremities revealed decreased sensation to vibration at the lateral and medial malleoulus in the left great toe.  There was also decreased sensation to pinprick and soft touch at the ankle and distally into the entire foot.  There was also decreased sensation to soft touch along the lateral thigh and lower leg.  With respect to a reflex examination of both lower extremities, results were normal, except for absent ankle jerk on the left and hypoactive ankle jerk on the right.  Lasegue's sign was positive on the right.

There examiner found evidence of muscle atrophy, in that there was a difference of .5 centimeters in measurements between the left thigh and right thigh, and the left calf was also 1 centimeter smaller than the right calf.

Range of motion testing revealed flexion to 50 degrees, extension to 15 degrees, lateral rotation to 30 degrees bilaterally, left lateral flexion to 30 degrees, and right lateral flexion to 25 degrees.  There was objective evidence of pain on active range of motion, but there was no additional limitation of range of motion after three repetitions of range of motion.   Pain began at 40 degrees on flexion.  

After a complete physical examination, the examiner discussed pertinent radiological findings and assigned a diagnosis of degenerative disc disease with radiculopathy and left foot drop.  The examiner opined that the Veteran's disability would have significant impact on occupational activities, including decreased mobility, problems with lifting and carrying, decreased strength of the lower extremities.  

The examiner commented that that there was weakness of the left foot with dorsiflexion and plantar flexion, and the left thigh and calf are smaller than the right.  He indicated that these conditions are likely related to the lumbar spine.  The examiner further noted that, while the Veteran did have some sensory changes related to diabetic neuropathy, the decreased sensation to soft touch along the lateral thigh and lower leg on the left and decreased sensation to pinprick and soft touch along the right lateral thigh and lower leg were compatible with spinal cord compression.  The examiner found that the Veteran's description of pain into both hips and down the back of the legs and the clinical findings was consistent with sciatic nerve pain caused by his lumbar degenerative disease.

As a final note, the examiner commented that estimating the amount of functional loss in degree in the event of a flare-up would be mere speculation.  He also noted that the Veteran had not been prescribed strict bed rest by a physician.

III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Also, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. 

Here, as the RO has already assigned staged ratings for the service-connected left lumbar radiculopathy, the Board will consider the propriety of the rating assigned  at each stage, as well as whether any further staged rating is warranted.

A.  Lumbar Spine Disc Bulging, L4-L5 and L5-S1, with Mild Arthritis

Historically, in a June 2002 rating decision, the RO granted service connection for arthritis of the lumbar spine.  A 20 percent rating was assigned, effective June 25, 2001.  The Veteran filed the current claim for increased rating in March 2004.  He appeals a June 2004 rating decision continuing the 20 percent rating. As noted above, in March 2005, the RO recharacterized the Veteran's disability as lumbar spine disc bulging, L4-L5 and L5-S1, with mild arthritis, and assigned a 40 percent rating, effective the March 26, 2004, date of claim.  

The 40 percent rating for the Veteran's lumbar spine disc bulging, L4-L5 and L5-S1, with mild arthritis has been assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (for intervertebral disc syndrome (IVDS)).   However, the actual criteria for rating disc disease is set forth in rating formulas.

Effective September 26, 2003, VA's rating schedule provides that degenerative disc disease is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations of spine disability), or under the Formula for Rating IVDS on the Basis of Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a rating of 40 percent is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  The criteria are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by disease or injury.  38 C.F.R. § 4.71a. 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

As noted above, under the General Rating Formula, the next, higher, 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Here, there is no evidence of any ankylosis of the thoracolumbar spine, and the Veteran has not complained of an inability to move his spine. There is no other medical evidence suggesting that this is the case, even when taking into account any additional functional impairment due to pain, fatigue, or lack of endurance.  Therefore, the Board finds that a rating in excess of 40 percent is not warranted for the Veterans lumbar spine disability.

However, the Board also finds that the record provides a basis for the assignment of separate rating for lumbar radiculopathy of the right lower extremity.  Under Note (1) of the General Rating Formula, VA must also consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar spine disability.  Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function. 38 C.F.R. §§ 4.120-4.124a.  Regarding the Veteran's complaints of pain radiating to the right lower, the Board notes that during the February 2010 VA examination, the Veteran complained of right lower extremity weakness and pain in addition to his already service-connected left leg radiculopathy, and the examiner observed decreased sensation to pinprick and soft touch along the right lateral thigh and lower leg compatible with spinal cord compression.  The examiner found the Veteran's description of pain into the right hip and down the back of the right leg and the clinical findings to be consistent with sciatic nerve pain caused by his lumbar degenerative disease.

Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve which is mild, moderate, moderately severe, and severe, with marked muscular atrophy, warrants ratings of 10, 20, 40, and 60 percent, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Given the Veteran's complaints of right lower extremity weakness and pain and the examiner's findings of impairment sensation and diagnosis of right lower extremity, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a separate 10 percent rating for mild left lower extremity radiculopathy is warranted from February 22, 2010, the date of examination first reporting a diagnosis of right lower extremity radiculopathy.  However, as the VA examination disclosed no findings of muscle atrophy, and muscle strength and reflexes of the right lower extremity were normal, the Board finds that no more than a 10 percent rating is warranted.

Turning to the Formula for Rating IVDS on the basis of Incapacitating Episodes, the Board notes that ratings are assigned on the basis of the quantity and duration of incapacitating episodes over a prior 12-month period.  For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a.

Here, while disc problems have been shown on occasion, the Veteran's low back disability is not shown to involve intervertebral disc syndrome with incapacitating episodes. VA examiners have consistently noted that the Veteran has not experienced incapacitating episodes with physician-prescribed bed rest, and there is otherwise no evidence that bed rest for any such syndrome has been prescribed..

B.  Left Leg Radiculopathy

Historically, in March 2005, the RO granted service connection for left leg radiculopathy and assigned a 20 percent rating, effective March 26, 2004, the date of the Veteran's claim for an increased rating for the lumbar spine disability.  As noted above, during the course of the Veteran's appeal, the AMC assigned a 40 percent rating for left leg radiculopathy effective April 5, 2007-the date of a VA outpatient treatment record documenting foot drop and some muscle atrophy.

The ratings for the Veteran's left leg radiculopathy have been assigned under Diagnostic Code 8520.  As indicated above, under that code, a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, i.e., the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

A note prior to the rating schedule for disease of the peripheral nerves states that when the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that, through May 8, 2006, a rating in excess of 20 percent for the Veteran's left leg radiculopathy is not warranted. 

From the March 26, 2004 effective date of the grant of service connection through  May 8, 2006, the medical evidence of record reflects that the Veteran's left leg radiculopathy caused a disability comparable to more no more than moderate incomplete paralysis of the left sciatic nerve.  In so finding, the Board observes that an August 2004 private nerve conduction study report notes an impression of mild left L5 radiculopathy. While VA examinations from this period reflect diminished sensation in the left leg, there was no loss of muscle mass, atrophy, strength or function indicated.  As noted, where, as here, the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  In this case, as only sensory impairment was noted on the neurological examinations during this period, the Board finds that a rating in excess of 20 percent is not warranted.

The Board notes, however, that VA outpatient treatment records prior to April 5, 2007 reflect more severe radiculopathy symptoms.  A VA outpatient treatment report dated May 9, 2006, confirms diagnosis and treatment of a left foot drop associated with the Veteran's leg radiculopathy.  In addition, VA outpatient treatment records from this point document that the Veteran was seen for complaints of frequent falling due to foot drop, and that he also suffered from some muscle atrophy.  The Board finds that these reports are consistent with moderately severe incomplete paralysis of the sciatic nerve, warranting a higher 40 percent rating from the May 2006 VA outpatient treatment reports.  

However, the Board also finds that no higher rating is assignable under the applicable criteria.  As noted above, a higher, 60 percent rating is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  Here however, on VA examination in February 2010, comparison measurements between the left and right thigh and calf revealed only a .5 and 1 centimeter difference, respectively.  There is no other evidence to suggest marked muscular atrophy characteristic of the 60 percent rating.  Accordingly, a rating in excess of 40 percent is not warranted.


C.  Both disabilities

For the foregoing reasons, the Board concludes that the record supports assignment of a separate 10 percent but no higher rating for right lower extremity radiculopathy associated with lumbar spine disc bulging, L4-L5 and L5-S1, with mild arthritis, from February 22, 2010; as well as supports the assignment of a 40 percent rating for left leg radiculopathy ,from May 9, 2006.  The Board has applied the benefit-of-the doubt doctrine in reaching the noted determinations, but finds that the preponderance of the evidence is against assignment of a higher rating for either disability at any other time pertinent to this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102;4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990)



ORDER

A rating in excess of 40 percent for lumbar spine disc bulging, L4-L5 and L5-S1, with mild arthritis is denied. 

A separate 10 percent rating for right lower extremity radiculopathy associated with lumbar spine disability is granted from February 22, 2010, subject to the legal authority governing the payment of compensation benefits.

An initial rating in excess of 20 percent for left leg radiculopathy associated with lumbar spine disability, from March 26, 2004 through May 8, 2006 is denied.

A 40 percent rating for left leg radiculopathy, from May 9, 2006 through April 4, 2007, is granted, subject to the legal authority governing the payment of compensation benefits.

A rating in excess of 40 percent for left leg radiculopathy is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


